         Case 1:20-cr-00006-PB Document 71 Filed 09/03/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               ]
                                       ]
v.                                     ]            No. 20-CR-00006-PB
                                       ]
CHRISTOPHER CANTWELL                   ]



                    MOTION IN LIMINE # 3:
TO EXCLUDE EVIDENCE OF FIREARMS, CONTROLLED DRUGS, AND PRIOR
                        CONVICTIONS

      The Government may seek to introduce evidence and testimony pertaining to

the search of Cantwell’s home on January 23, 2020 as well as Cantwell’s 2018

misdemeanor convictions from Virginia. Although these two areas are not related,

they pertain to the Defendant and involve related Rules of Evidence. They are thus

joined in this motion.

      Federal Rules of Evidence 401-403 and 602 address the admissibility of

relevant evidence. Rule 401 defines relevant evidence as evidence that “has any

tendency to make a fact more or less probable than it would be without the evidence”

and “the fact is of consequence in determining the action.” FED. R. EVID. 401. Rule of

Evidence 402 admits relevant evidence subject to certain rule based limitations,

including the Federal Rules of Evidence. Rule 403 permits the Court to exclude

relevant evidence if “its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Id.
            Case 1:20-cr-00006-PB Document 71 Filed 09/03/20 Page 2 of 4




at 403. Rule 602 demands the witness have “personal knowledge of the matter.” Id.

at 602.

      Federal Rule of Evidence 609 addresses the impeachment of a witness’s

character by prior convictions. Id. at 609 (entitled “Impeachment by Evidence of a

Criminal Conviction”). Rule 609 permits a party to impeach a witness’s character

using prior felony convictions and convictions that involve an element of “a dishonest

act or false statement.” Id.



January 23, 2020 Search of Cantwell’s House.

      In January, federal law enforcement searched Cantwell’s apartment to look for

evidence of an alleged online threat made six months prior. During the search, law

enforcement took possession of electronic storage devices, including phones, hard-

drives, and computers, that could have evidence relevant to the alleged threat.

Additionally, law enforcement seized firearms and alleged steroid-type drugs. The

guns have since been released to a third-party. Cantwell has not been charged with

crimes related to controlled drugs.

          Cantwell’s possession of firearms and alleged controlled drugs in January has

no bearing on the electronic communications made the previous summer, and makes

no fact in consequence in determining this case more or less probable. FED. R. EVID.

401. Even if the guns and drugs had some marginal probative value, its value would

be substantially outweighed by a danger of unfair prejudice and confusing or
         Case 1:20-cr-00006-PB Document 71 Filed 09/03/20 Page 3 of 4




misleading the jury. FED. R. EVID. 403. Accordingly, the guns and alleged drugs found

at Cantwell’s home during the 2020 search must be excluded at trial.



Cantwell’s Prior Convictions

      In 2018, Cantwell was convicted of two counts of misdemeanor assault and one

count of contempt of a court. The charging documents for the assault offenses read

“On or about August 11, 2017, did commit assault and battery on [victim redacted]”

without noting a means. Discovery at 17R239_REP-000038, 39.02. The relevant plea

document is entitled “Plea of Guilty to Misdemeanors” and notes that the assault

convictions have a maximum term of “confinement in jail for not more than twelve

months.” Id. at 000039.01-02. These offenses were not punishable by imprisonment

for more than one year nor were they crimes of dishonesty. Accordingly, should the

Defendant testify, these convictions are not admissible under Rule 609 to attack the

Defendant’s character.

                                       Respectfully submitted,
                                       Christopher Cantwell
                                       By His Attorney,

Date: September 3, 2020                /s/ Eric Wolpin
                                       Eric Wolpin
                                       N.H. Bar No. 18372
                                       /s/ Jeffrey S. Levin
                                       Jeffrey S. Levin
                                       N.H. Bar No. 12901
                                       Assistant Federal Defender
                                       Federal Defender Office
                                       22 Bridge Street
                                       Concord, NH 03301
                                       Tel. (603) 226-7360
                                       E-mail: eric_wolpin@fd.org
         Case 1:20-cr-00006-PB Document 71 Filed 09/03/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that the above document was served on September 3, 2020 in
the manner specified herein: provided to the Government via ECF.

                                     /s/ Eric Wolpin
                                     Eric Wolpin
                                     N.H. Bar No. 18372
                                     Assistant Federal Defender
                                     Federal Defender Office
                                     22 Bridge Street
                                     Concord, NH 03301
                                     Tel. (603) 226-7360
                                     E-mail: eric_wolpin@fd.org
